Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2005

Singh v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3329




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Singh v. Atty Gen USA" (2005). 2005 Decisions. Paper 669.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/669


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 04-3329
                                ________________

                              HARCHAND SINGH,
                                     Petitioner


                                          v.

                      Attorney General of the United States,
                                       Respondent
                   ____________________________________

                      On Petition for Review of an Order
                      of the Board of Immigration Appeals
                            Agency No. A74 854 160
                                on July 19, 2004
                 _______________________________________


                    Submitted Under Third Circuit LAR 34.1(a)
                                 April 14, 2005

         Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                             (Filed: August 22, 2005)


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Harchand Singh has filed a petition for review of an order of the Board of
Immigration Appeals (BIA), denying his third motion to reopen his removal proceedings.

On April 19, 2004, we denied his petition for review from the BIA’s June 2, 2003 order

denying his second motion to reopen. See Singh v. Ashcroft, No. 03-2811. Following

our denial, Singh filed a third motion to reopen. Attached were affidavits from neighbors

and family members stating that the police were bothering them “time and again”

concerning Singh’s whereabouts, and that his life would be in danger if he returned to

India. The BIA denied the motion to reopen as numerically barred and time barred. It

also determined that Singh had not established “changed circumstances” sufficient to

overcome the time and number limits.

       As Singh is aware, we review the Board’s denial of a motion to reopen for abuse

of discretion with “broad deference” to its decision. Ezeagwuna v. Ashcroft, 325 F.3d

396, 409 (3d Cir. 2003). Singh’s third motion was clearly numerically barred and

untimely. Further, the affidavits he attached do not show any changed circumstances. The

affiants do not state that the police questioning is anything new; further, evidence that

police are questioning his family and neighbors would not compel the BIA to find that the

matter should be reopened. 8 C.F.R. § 1003.2(c)(3)(ii). Singh has not shown that the

Board’s discretionary decision was somehow arbitrary, irrational, or contrary to law. See

Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994).

        We will deny the petition.




                                           2